Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S180 as mentioned in [0042] and S161 and S162 as mentioned in [0061].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 objected to because of the following informalities: the word “Edge” is capitalized which should be lower case.  Appropriate correction is required.
Allowable Subject Matter
Claims 6-9 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Scharwächter, Visual Guard Rail Detection for Advanced Highway Assistance Systems (“Scharwächter”) in view of Stein (US 20120069185).
In regards to claim 1, Scharwächter teaches a method of recognizing a median strip through analysis of an image, the method comprising: (Fig 1.)
acquiring an image of the road ahead comprising a median strip and a road bottom surface through a camera of a moving vehicle; (Fig 1, unlabeled step before (a), page 901 right column, uses stereo data to determine lines in images, where images include guardrail and road surface, where analysis is defined off of the road surface and guardrail acts as median strip. This uses images of the road ahead from a vehicle.)
generating a Hough space by detecting an edge from the image; (Page 901 right column, page 902 left column, straight lines in image are detected using hough transform.)
recognizing an upper straight line of the median strip from the Hough space; (Page 902 left column, prominent straight lines and less prominent straight lines of the guardrail are captured in hough space between height minimum and maximum. A highest height representing the guardrail is an upper straight line of the guardrail.)
generating a region of interest (ROI) of the median strip using information on the upper straight line of the median strip and a lane; (Fig 1(c), Page 902 right column, page 903 left column, stixels rising from lane surface are used to generate a region set based on start and end points from hough space.) 
detecting an object from an internal part of the ROI of the median strip through a labeling scheme; (Page 903 left column, classification is performed to determine if the region contains a guardrail or another object, fig 5, and the image and region are annotated.)
determining a tracking-point set of the objects that satisfy a specific condition; (Page 902 both columns, only points within a range of heights and within a set distance are analyzed and assessed with the average bottom and top points of stixels to determine a range of the region, where lines within the region are determined and then checked to find a guardrail or non-guardrail. Edges and points defining edges within these ranges serve as the tracking-point set of the objects.)
determining whether a lower straight line of the median strip from the Hough space is present between a first tracking point on a side surface of the median strip having a predetermined height from the tracking-point set and a second tracking point on a bottom surface; (Fig 2, upper and lower edges of guardrail are discriminant and prominent, but, page 902 both columns, only points within a range of heights are analyzed, if the lower edge is not observed within the analyzed region, then it is between a predetermined height and the bottom surface. As the bottom surface and the side of the barrier are analyzed, at least initially, these points too are assessed.)
determining or estimating the lower straight line of the median strip according to whether the lower straight line of the median strip is detected; (Page 902 left column, prominent straight lines and less prominent straight lines of the guardrail are captured in hough space between height minimum and maximum. A lowest height representing the guardrail within the region may be determined as a lower straight line of the guardrail.) and 
Scharwächter does not teach: 
a method of predicting risk of a collision through analysis of an image, the method comprising:
predicting a predicted collision position and a predicted collision time by detecting an intersection point between the determined or estimated lower straight line of the median strip and a traveling-path straight line of the vehicle.
However, Stein teaches determining the path of a vehicle is blocked by a guardrail ([0036]) and that determining a time to collision is a typical and conventional part of forward collision warning operations ([0006]). Likewise, it is conventional to give a warning when crossing or about to cross lane lines ([0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the guardrail assessment method of Scharwächter, by incorporating the teachings of Stein, such that a predicted collision time and intersection point of a lower line of a median and a path of the vehicle are determined. 
The motivation to do so is that, as acknowledged by Stein, this allows for improved sensing of road barrier information, including vertical lines of the road barrier ([0007], [0008]), which improves safety of the vehicle operations. 

In regards to claim 2, Scharwächter, as modified by Stein, teaches the method of claim 1, wherein the Edge image is generated, and the Hough space is generated to detect a straight line in the edge image. (Page 901 right column, page 902 left column, straight lines in image are detected using hough transform.)

In regards to claim 3, Scharwächter, as modified by Stein, teaches the method of claim 1, wherein, among a plurality of straight lines in the Hough space, a straight line positioned at an uppermost end, other than the lane, is recognized as the upper straight line of the median strip. (Fig 2, upper and lower edges of guardrail are discriminant and prominent. Page 901 right column, page 902 left column, straight lines in image are detected using hough transform. This determines upper straight line of median as the uppermost end, which is not the lane.)

In regards to claim 4, Scharwächter, as modified by Stein, teaches the method of claim 1, wherein a region of interest (ROI) of the median strip is generated using information on coordinates of an image of the upper straight line of the median strip and a left lane. (Fig 8, guardrails are determined associated with lane, including a left lane. Fig 1(c), Page 902 right column, page 903 left column, stixels rising from lane surface are used to generate a region set based on start and end points from hough space, which are coordinates and include coordinates of the upper straight line of the median.)

In regards to claim 10, Scharwächter, as modified by Stein, teaches the method of claim 1. 
Scharwächter also teaches upper and lower edges of a guardrail are discriminant and prominent (Fig 2) and only points within a range of heights are analyzed (Page 902 both columns), if the lower edge is not observed within the analyzed region, then it is between a predetermined height and the bottom surface. Prominent straight lines and less prominent straight lines of the guardrail are captured in hough space between height minimum and maximum ((Page 902 left column). A lowest height representing the guardrail within the region may be determined as a lower straight line of the guardrail.
Stein teaches estimating a projection of the barrier onto the roadway, such that it is at a determined lateral distance on the roadway and each hypothesis is checked for correctness([0044]). This estimates a lower straight line of the median strip. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the guardrail detection method of Scharwächter, as already modified by Stein, by further incorporating the teachings of Stein, such that when the lower boundary of the guardrail is below the minimum height of the region of Scharwächter, then the lower straight line is estimated by projecting it upon the road surface. 
The motivation to do so is the same as acknowledged by Stein in regards to claim 1 above. 

In regards to claim 11, Stein teaches the projection of the barrier onto the roadway uses image coordinates checked with world coordinates ([0044]-[0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the guardrail detection method of Scharwächter, as already modified by Stein, by further incorporating the teachings of Stein, such that the coordinates, which may be either the first tracking point or second tracking point, are used to estimate the median strip lower edge in world coordinates. 
The motivation to do so is the same as acknowledged by Stein, in regards to claim 1 above. 

In regards to claim 15, Stein teaches a forward collision warning system to determine if a collision with a guardrail and vehicle path is predicted ([0036]). This provides a warning about the median at a predicted collision position and time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the guardrail assessment method of Scharwächter, as already modified by Stein, by further incorporating the teachings of Stein, such that a forward collision warning system is incorporated, that warns about predicted collisions. 
The motivation to do so is the same as acknowledged by Stein in regards to claim 1 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scharwächter in view of Stein, in further view of NPL Anagnostopoulos, “A License Plate-Recognition Algorithm for Intelligent Transportation System Applications” (“Anagnostopoulos”).
In regards to claim 5, Scharwächter, as modified by Stein, teaches the method of claim 1.
Scharwächter, as modified by Stein, does not teach: wherein the object is detected by performing the labeling scheme to separate objects having 8-connectivity from an edge present in the ROI of the median strip.
However, Anagnostopoulos teaches that it is well known within image processing to segment images based on eight-connectivity and attach labels to pixels based on connectivity, which is especially useful for extracting objects (Page 382, both columns). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the guardrail assessment method of Scharwächter, as already modified by Stein, by incorporating the teachings of Anagnostopoulos, such that eight-connectivity is used to segment objects. 
	The motivation to do so is that, as acknowledged by Anagnostopoulos, this is helpful for object extraction (Page 382, right column), which one of ordinary skill would have recognized improves functionality. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scharwächter in view of Stein, in further view of Bernardo et al. (US 20020047895) and common sense.
In regards to claim 13, Scharwächter, as modified by Stein, teaches the method of claim 1.
Stein teaches determining the path of a vehicle is blocked by a guardrail ([0036]) and that determining a time to collision is a typical and conventional part of forward collision warning operations ([0006]). Likewise, it is conventional to give a warning when crossing or about to cross lane lines ([0005]).
Scharwächter, as modified by Stein, do not teach: wherein the predicted collision time is defined using Equation 16 below: 
[Equation 16] 
                
                    T
                    T
                    C
                    =
                    
                        
                            
                                
                                    d
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    V
                                
                                
                                    s
                                    v
                                
                            
                        
                    
                
            
where TTC is the predicted collision time, di is a predicted collision distance, and Vsv is speed of the moving vehicle.
However, velocity, by definition, is distance over time, when solving for time to collision using a known distance and a known velocity, the fundamental physics equations and basic properties result in this exact equation. It is common sense to make the assumption that the vehicle travels by a straight line path. 
Further Bernardo teaches making an assumption that a vehicle with an imaging camera attached travels in a straight line ([0105]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the guardrail detection method of Scharwächter, as already modified by Stein, by further incorporating the teachings of Stein and incorporating the teachings of Bernardo and common sense such that a time to collision between the vehicle and the guardrail is determined using fundamental physics equations and definitions, such that the time to collision is the distance to collision divided by the velocity of the vehicle as the vehicle travels along a straight line path. 
The motivation to determine a collision as such is the same as acknowledged by Stein in regards to claim 1 above and to use fundamental equations is that these are basic, well known, and computationally cheap, while traveling along a straight line path which is a good approximation of vehicle movement. Further, a straight line path provides for images with little distortion, as suggested by Bernardo ([0105]). 

In regards to claim 14, Scharwächter, as modified by Stein and common sense, teaches the method of claim 13. 
Scharwächter teaches analyzing distances within a set distance (Page 902 left column). 
Bernardo teaches traveling under a straight line path ([0105]). 
It is basic mathematics to determine a straight line. Conventionally this is done using the distance formula, in the form of:
                
                    
                        
                            d
                        
                        
                            i
                        
                    
                    =
                     
                    
                        
                            
                                (
                                
                                    
                                        x
                                    
                                    
                                        i
                                    
                                
                                -
                                
                                    
                                        x
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                                )
                            
                            
                                2
                            
                        
                        +
                        
                            
                                (
                                
                                    
                                        y
                                    
                                    
                                        i
                                    
                                
                                -
                                
                                    
                                        y
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                                )
                            
                            
                                2
                            
                        
                    
                
            
where di is a straight line distance, xi and yi coordinates at different points, exactly what these coordinates are is a matter of design choice, and using the slope formula
                
                    m
                    =
                    
                        
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            -
                            
                                
                                    y
                                
                                
                                    i
                                    -
                                    1
                                
                            
                        
                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    i
                                    -
                                    1
                                
                            
                        
                    
                
            
where m is the slope. 
However, as control is conventionally about the middle of the vehicle it would be the most reasonable to set the lateral coordinate as ½ the width of the vehicle and the first y coordinate to reasonably begin at the current location of the vehicle. Any number of second y coordinates may be considered depending on the specific situation. As such, taking a forward coordinate at 1000 m ahead of the vehicle is merely a specific case of the greater teaching of approximating a vehicle straight line path. In fact, one of ordinary skill would have recognized that any straight line path that passes perfectly ahead of the vehicle defined by the same lateral coordinate, passes through all longitudinal coordinates at the same lateral coordinate for as long as the assumption is made as the slope becomes undefined. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the guardrail detection method of Scharwächter, as already modified by Stein, Bernardo, and common sense, by further incorporating the teachings of Bernardo and common sense, such that standard mathematical equations are used allowing for a straight line assumption of vehicle control based on the center of the vehicle for 1000 meters. 
The motivation to do are the same as acknowledged by Bernardo above in regards to claim 13 and that, as one of ordinary skill would have recognized, vehicles are controlled about their lateral center and 1000 meters provides a distance that encompasses both near and far analysis without particularly favoring one over the other. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scharwächter in view of Stein, in further view of Wu et al. (US 20120162415).
In regards to claim 16, Scharwächter, as modified by Stein, teaches the method of claim 15. 
Scharwächter, as modified by Stein, does not teach:
wherein the warning information about the median strip is provided in a form of an image and sound from a navigation device, vibration of a steering device, or sound of a speaker of a vehicle; or 
wherein the vehicle is maintained in a lane by autonomously adjusting the steering device in conjunction with a lane-keeping assistance system based on the warning information about the median strip. 
However, Wu teaches outputting an alert to notify a driver of a vehicle of the presence, distance to, or location of a barrier using a mixture of an LED unit displaying an alert and an audio unit outputting voices to remind the driver of the situation ([0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the guardrail detection method of Scharwächter, as already modified by Stein, by incorporating the teachings of Wu, such that an alert including an LED display and audio output is given to the driver to notify them of the situation regarding approaching road barriers. 
The motivation to do so is that, as acknowledged by Wu, this system allows for cheaply and efficiently warning a driver of an approaching road barrier ([0007], [0008], [0044]), which one of ordinary skill would have recognized improves safety of the vehicle. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scharwächter in view of Stein, in further view of NPL Fu, “Removing rain from single images via a deep detail network” (“Fu”).
In regards to claim 17, Scharwächter, as modified by Stein, teaches the method of claim 1. 
Scharwächter, as modified by Stein, does not teach: wherein an edge is detected by removing a repetitive noise pattern from the image of the road ahead during rain, snow, or fog.
However, Fu teaches using a deep neural network structure to remove rain streaks from images (Page 3856 left column). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the guardrail detection method of Scharwächter, as already modified by Stein, by incorporating the teachings of Fu, such that rain streaks are removed from images using a deep neural network and then this is fed back into the processing of Scharwächter to detect edges. 
The motivation to do so is that, as acknowledged by Fu, this improves the quality of images (Page 3856). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanazawa et al. (US 20100228437) teaches a lane keeping control steering device for a vehicle based on analysis of guardrails and lane boundaries. 
NPL Collins, Lecture 12: Camera Projection teaches matrix equations to determine the relationship between camera coordinates and world coordinates. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./               Examiner, Art Unit 3661    

/GERTRUDE ARTHUR JEANGLAUDE/               Primary Examiner, Art Unit 3661